DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

      OCEANS BREEZE CHIROPRACTIC OF PLANTATION a/a/o
                    JONATHAN PIERRE,
                        Appellant,

                                    v.

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-526

                              [July 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Phoebee Francois, Judge; L.T. Case Nos. COWE19-
9260 and CACE20-7113.

  Michael J. Cohen and Normarie Rodriguez-Perez of Cohen Legal
Group, P.A., Fort Lauderdale, for appellant.

  Nancy W. Gregoire of Birnbaum, Lippman & Gregoire, PLLC, Sunrise,
and Kristina Davis Forst of Roig Lawers, Deerfield Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.